Citation Nr: 1612110	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-26 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right leg disability (claimed as compartment syndrome).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1991 to April 1994; she also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  The Board has recharacterized the issue as listed on the title page.

[The RO reopened the current claim and decided it on the merits.  Regardless, the Board must make its own determination as to whether new and material evidence to reopen the claim was received in order to establish its jurisdiction to review de novo the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


REMAND

The Veteran was scheduled for a Travel Board hearing at the Seattle RO on January 25, 2016.  However, due to inclement weather on that date (which prevented the traveling Veterans Law Judge from holding the hearing), the Veteran was contacted by VA via phone on that date in order to reschedule the hearing; at that time, the Veteran informed VA that she is now living in Oregon and would like to have her Travel Board hearing rescheduled to take place at her new local RO.  She is entitled to such hearing.

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a hearing before the Board (at her new local RO, based on her new address in Oregon) addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for a right leg disability (claimed as compartment syndrome).  The Veteran and her representative are to be notified by letter of the date, time, and place of that hearing.  That issue should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

